Citation Nr: 0304720	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the spine (cervical, thoracic, 
lumbar).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disability.

(The Board will issue a future decision on the issues of 
entitlement to service connection for right eye disability 
and entitlement to an increased rating for the veteran's 
service-connected PTSD.  Additionally, the Board will address 
the merits of the claims of service connection for 
degenerative arthritis of the spine, bilateral hearing loss, 
and cardiovascular disability in a future decision.)




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had over 21 years active duty service ending with 
his retirement in August 1970.  The veteran was awarded 
various commendations, including the Combat Infantryman's 
Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2000, a statement of the case was issued in April 2001, and a 
substantive appeal was received in May 2001.  Although the 
veteran initially requested a Board hearing, he subsequently 
withdrew that request. 

The Board is undertaking additional development of the issues 
of entitlement to service connection for right eye 
disability, degenerative arthritis of the spine, bilateral 
hearing loss, and cardiovascular disability, as well as the 
issue of entitlement to an increased rating for PTSD, 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When the development has been completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.

The Board also notes that service connection was granted for 
diabetes by rating decision in August 2002.  In this regard, 
the record includes an undated letter from Dipak G. Vora, 
M.D. suggesting that the veteran has suffered a stroke due to 
hypertension and diabetes.  To the extent that this may 
constitute a new claim of service connection for a 
cerebrovascular accident secondary to service-connected 
diabetes, this matter is hereby referred to the RO for 
clarification and appropriate action. 


FINDINGS OF FACT

1.  In a January 1974 decision, the Board denied entitlement 
to service connection for arthritis, to include involvement 
of the spine. 

2.  In a November 1974 decision, the Board denied entitlement 
to service connection for bilateral hearing loss and for 
cardiovascular disability (described at that time as a heart 
condition and high blood pressure). 

3.  Evidence received subsequent to the Board's January 1974 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's underlying claim of 
entitlement to service connection for degenerative arthritis 
of the spine (cervical, middle, and lower back).

4.  Evidence received subsequent to the Board's November 1974 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's underlying claim of 
entitlement to service connection for bilateral hearing loss.

5.  Evidence received subsequent to the Board's November 1974 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's underlying claim of 
entitlement to service connection for cardiovascular 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection 
degenerative arthritis (cervical, middle, and lower back).  
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002), 38 
C.F.R. § 3.156(a) (2001).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
heart condition.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed VCAA into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the reopening of claims 
based on the submission of new and material evidence.  The 
discussions in the rating decision, statement of the case, 
June 1999 letters, and December 2002 letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a December 
2002 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  In view of the following decision, the Board 
need not determine whether the assistance provisions of VCAA 
have been met at this time. 

Analysis

In a January 1974 decision, the Board denied entitlement to 
service connection for arthritis.  By decision in November 
1974, the Board denied service connection for "a heart 
condition, high blood pressure, and a hearing loss."  
Decisions of the Board are final.  38 U.S.C.A. §§ 7103, 7104.   
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence for purpose of the present case is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  

In reviewing the findings of fact formally listed in the 
January 1974 decision, it appears at first glance that the 
Board denial was based on the Board's finding that arthritis 
was not manifested during service or within one year of 
discharge from service.  However, in reviewing the evidence 
cited by the Board is also appears that there was no medical 
diagnosis of any current arthritis disability.  

Likewise, a review of the November 1974 Board decision which 
denied service connection for cardiovascular disability 
suggests that the Board found no evidence of current 
disability in connection with this claim, although a history 
of high blood pressure was noted.  With regard to the hearing 
loss issue, the Board clearly noted that there was no 
evidence of current disability. 

With the background and implicit findings of the January and 
November 1974 Board decisions in mind, the Board notes that 
evidence received since the 1974 Board decisions includes 
certain medical records documenting atherosclerotic heart 
disease and bilateral hearing loss.  With regard to the 
arthritis issue, the claims file includes a November 1989 
private medical report which lists a number of medical 
disorders, including osteoarthritis of the lumbar spine.  

In view of the underlying bases for the Board's denials in 
January and November 1974 decisions (which included implicit 
findings of no current disability), the Board finds that the 
newly received evidence showing current disability for the 
three claimed issues does constitute new and material 
evidence.  These service connection claims have therefore 
been reopened.   

As noted in the introduction, additional development will now 
be undertaken by the Board prior to addressing these issues 
under a merits analysis.  Such development will ensure full 
compliance with all assistance provisions of VCAA. 


ORDER

The veteran's claims of entitlement to service connection for 
degenerative arthritis of the spine (cervical, thoracic, 
lumbar), for bilateral hearing loss, and for cardiovascular 
disease have been reopened.  To this extent, the appeal is 
granted.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

